EXHIBIT 10.1


FORM OF
COACHMEN INDUSTRIES, INC.
RESTRICTED STOCK AWARD GRANT/PROSPECTUS

     COACHMEN INDUSTRIES, INC. (the "Company") hereby grants to (employee name)
(the "Employee") an award of                  shares of Common Stock of the
Company, subject to the terms and conditions set forth below.

        This award is granted            (the “Date of Grant”) under the
Company’s 2000 Omnibus Stock Incentive Program (herein called the “Plan”) for
the purpose of furnishing to the Employee maximum incentive to improve
operations and increase profits, and encouraging the Employee to continue
employment with the Company and its subsidiaries. Terms used herein shall have
the same meaning as in the Plan, and in the event of inconsistency between the
provisions hereof and the provisions of the Plan, the latter shall control.

        The terms and conditions and restrictions of the award are as follows:

        1.        This award is granted in installments such that one third of
the shares to be awarded shall be issued on the first anniversary of the date of
grant, the second third on the second anniversary and the final third on the
third anniversary of the date of grant.

        2.        It shall be a condition of the issuance of stock for each
installment of this award that the grantee shall be a full time employee of the
Company or its subsidiaries on the award anniversary date for each corresponding
installment. Termination of employment for any reason will terminate all rights
under the award for any un-issued installments.

        3.        Nothing herein confers upon the Employee any right to continue
in the employ of the Company or of a subsidiary.

        4.        This award is not transferable and may not be assigned,
transferred, pledged, or hypothecated in any way, whether by operation of law or
otherwise. Any attempt at assignment, transfer, pledge, hypothecation, or other
disposition of this award contrary to the provisions hereof and the levy of any
attachment or similar process upon this award shall be null and void and without
effect.

        5.        The Company shall not be required to issue or deliver any
certificate for shares pending compliance with all applicable federal and state
securities and other laws (including any registration requirements) and
compliance with the rules and practices of any stock exchange upon which the
Company’s Common Stock is listed. The Company will take such steps as are
required to achieve such compliance with reasonable promptness from time-to-time
as occasion demands.

        6.        In the event that there is any increase in the number of
issued shares of Common Stock of the Company without new consideration to the
Company (such as by stock dividends or stock split-ups), then the total number
of shares at the time un-issued under this award shall be increased in
proportion to such increase in issued shares.

            In the event that the outstanding shares of Common Stock of the
Company shall be combined, or be changed into another kind of stock of the
Company, or into securities of another corporation, whether through
recapitalization, sale, merger, consolidation, etc., if appropriate, due
adjustment shall be made to the number of shares un-issued under this award
following said recapitalization, sale, merger, consolidation, etc.

        7.        Neither this award nor any other rights, benefits, values or
interests resulting from the granting of this award shall be considered as
compensation for purposes of any pension or retirement plan, insurance plan,
investment of stock purchase plan, or any other employee benefit plan of the
Company or any of its subsidiaries.

        8.        The federal income tax consequences of a stock award are as
follows: No income will be recognized by an employee at the time of the grant of
the award. The market value of each installment of stock

--------------------------------------------------------------------------------

issued under the award will be ordinary income to the Employee as of the
corresponding anniversary date for which the stock is issued.

        9.        By accepting this award, the Employee shall be deemed as
having agreed that no later than the anniversary date for the issuance of each
installment of stock, such Employee will pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes required by law to be paid with respect to such shares of
stock.

        10.        The Company has registered 2,000,000 shares of its common
stock, no par value per share, for sale under the Plan. The Plan is not subject
to the provisions of the Employee Retirement Income Security Act of 1974, nor
qualified under Section 401(a) of the Internal Revenue Code of 1986. The Plan is
administered and interpreted by the Compensation Committee of the Company’s
Board of Directors. The Board has the authority to adopt, amend and rescind such
rules, regulations and procedures as it deems advisable in the administration
and interpretation of the Plan, subject to the provisions of the Plan.

        11.        If the Employee is an affiliate of the Company, restrictions
under the federal securities laws will apply to any resale of shares acquired
pursuant to the Plan. If an affiliate wishes to resell or reoffer shares
acquired pursuant to the Plan, and the resale is not covered by an effective
prospectus, the affiliate must either comply with Rule 144 under the Securities
Act of 1933 or comply with another provision of the Securities Act of 1933
exempting resales of securities from registration. Additional restrictions will
apply to any resale under Section 16 of the Securities Exchange Act of 1934 if
the Employee is an officer, director or 10% stockholder of the Company.

        12.        This document constitutes part of a prospectus covering
securities that have been registered under the Securities Act of 1933. The date
of this prospectus is March 14, 2005. The Company has registered the shares of
common stock to be issued under the Plan on a Form S-8 Registration Statement
filed with the Securities and Exchange Commission. The following documents filed
by the Company with the Securities and Exchange Commission are specifically
incorporated herein by reference:

  [a]  

The Company’s Annual Report on Form 10-K for the year ended December 31, 2004;


  [b]  

All other reports filed by the Company pursuant to Section 13(a) or 15(d) of the
Securities Exchange Act of 1934 since December 31, 2004;


  [c]  

The description of the Company’s common stock, no par value, contained in the
Form 8-A and any amendment or report filed for the purpose of updating such
description;


  [d]  

The description of the Company’s Preferred Stock Purchase Rights contained in
the Company’s Registration Statement on Form 8-A filed pursuant to Section 12(g)
of the Securities Exchange Act of 1934.


        All documents filed by the Company with the Securities and Exchange
Commission pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities
Exchange Act of 1934 subsequent to the date of this prospectus and prior to the
filing of a post-effective amendment which indicates that all securities offered
have been sold or which deregisters all securities then remaining unsold shall
be deemed to be incorporated by reference into this prospectus and to be a part
hereof from the respective dates of filing of such documents. Any statement
contained in a document incorporated or deemed to be incorporated by reference
herein shall be deemed to be modified or superseded for purposes of this
prospectus to the extent that a statement contained herein or in any other
subsequently filed document which also is or is deemed to be incorporated by
reference herein modifies or supersedes such statement. Any such statement so
modified or superseded shall not be deemed, except as so modified or superseded,
to constitute a part of this prospectus.

         The Company will provide without charge to each person participating in
the Plan, upon written or oral request, (i) a copy of any and all of the
documents incorporated by reference in this prospectus, except for the exhibits
to such documents, and (ii) copies of any other documents required to be
delivered to employees participating in the Plan pursuant to Rule 428(b) of the
Securities Act of 1933. Requests for such copies should be

--------------------------------------------------------------------------------

directed to Assistant Vice President — Shareholder Relations, Coachmen
Industries, Inc., 2831 Dexter Drive, Elkhart, Indiana 46514; telephone (574)
262-0123.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Stock Award to be
executed by its duly authorized officer as of the granting date above set forth.

  COACHMEN INDUSTRIES, INC.




Claire C. Skinner, Chairman and CEO